Citation Nr: 1741870	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a higher evaluation of residuals of a compression fracture of T-12 of the thoracolumbar spine, currently evaluated at 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972 and from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. A Notice of Disagreement (NOD) was filed in April 2009. A Statement of the Case (SOC) was issued in December 2009. A Substantive Appeal (VA Form-9) was filed in February 2010. Supplemental Statements of the Case (SSOCs) were issued in April 2010 and August 2016. 

The issues of entitlement to service connection for a kidney condition, claimed as urinary problems, and bilateral hearing loss were granted in an August 2016 rating decision.  The decision constitutes a full grant of the benefits sought by the Veteran on appeal of the issues. As such, the appeal as to these issues is considered resolved and is hereby dispatched as allowed and no further appellate action by the Board is required. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's tinnitus is attributable to his military service. 

2. Throughout the appeal period, the Veteran's residuals of compression fracture of T-12 of the thoracolumbar spine, has manifested with painful motion and corresponding functional impairment, and more nearly approximate limitation of flexion to 30 degrees or less; there is no evidence of ankylosis or incapacitating episodes having a total duration of 6 weeks or more during the past 12 months.

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. For the period on appeal, the criteria for an increased rating in excess of 40 percent for residuals of compression fracture of T-12 of the thoracolumbar spine are not met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237- 5242 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

A June 2006 private treatment record documents the Veteran's bilateral sensorineural hearing loss diagnosis. During the examination, the Veteran complained of tinnitus and general hearing problems. The Veteran reported exposure to "a lot of loud noise over the course of his military career" and that he did not have preexisting hearing problems before service. According to the examiner, the Veteran's tinnitus and hearing problem "is very likely related to his loud noise exposure in the military."

The Veteran reported symptoms of tinnitus and exposure to loud noise in-service in several subsequent examinations. Notably, a May 2007 audiology report documented the Veteran's complaints of a cricket sound in his ears which was louder in his right ear; the onset was 2001. The Veteran reported being exposed to noise from firing M-16 rifles, 5-inch guns, 50 caliber machine guns, and diesel engines on board the ship where he served in service. The Veteran reportedly did not wear ear protection.  The Veteran denied exposure to hazardous occupational and recreational noise after separation for service. The examiner opined that it is less likely as not that the Veteran's tinnitus is the result of any activity during military service. According to the examiner, the Veteran stated that the onset was in 2001, the Veteran separated from service in 1972.

The Veteran was granted service connection for bilateral hearing loss in August 2016. The Veteran was afforded a VA examination that confirmed his bilateral sensorineural hearing loss diagnosis. The examiner rendered an opinion that it was 
at least at likely as not that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure. The examiner noted the Veteran's July 1968 entrance examination which revealed normal hearing bilaterally and the Veteran's 1972 separation audiology examination that was "too gross to evaluate." The examiner also noted a VA Form-2501 which concedes the Veteran's exposure to hazardous noise in-service. With regard to the Veteran's tinnitus, the examiner opined that the tinnitus is less likely than not caused by or a result of his military noise exposure due to the onset in approximately 1998. The Veteran separated from service in 1972. However, and most critically, the examiner noted that the Veteran had ringing in his ears in the Navy after firing 5-inch 54 guns and that a VA Form-2501 concedes the Veteran's exposure to hazardous noise in-service as rationale for opining that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure. 

With regard to the nexus/relationship element of the service connection claim on appeal, there is unfavorable medical opinion evidence against the claim and favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Therefore, the Board finds that reasonable doubt should be resolved in favor of the Veteran and service connection for tinnitus is warranted. 

III. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Under 38 C.F.R. § 4.71 (a) , General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59  are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Factual Background and Analysis

The Veteran contends that his service-connected residuals of compression of fracture of T-12 of the thoracolumbar spine, currently evaluated at 40 percent disabling, has worsened. 

An August 2011 chest x-ray revealed a compression fracture deformity of what appeared to be the T-11 and T-7 vertebral body. A March 2012 magnetic resonance imaging (MRI) revealed mild degenerative disc disease of the lumbar spine, more prominent at L3-L4 and L4-L5 levels. At the L3-L4 level: moderately disco-osteophytic bulging, bilateral moderate neuroforaminal narrowing, and a left foraminal annular tear. At the L4-L5 level: mild disco-osteophytic bulging and bilateral moderate neuroforaminal narrowing.

In February 2016, the Veteran was afforded a VA thoracolumbar spine examination. The Veteran's remote fracture, T-12, and arthritis diagnosis was confirmed. The Veteran reported chronic back pain that increases with repetitive bending, standing, and lifting. The Veteran's range of motion (ROM) testing revealed forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  Pain was exhibited on all ROM tested and on weight bearing. The Veteran's back was tender to palpation of his thoracolumbar spine at T-8/T-12. There was no evidence of ankylosis.

An October 2016 VA thoracolumbar spine examination revealed ROM testing of forward flexion to 10 degrees, extension to 0 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees. The Veteran reiterated his report of chronic back pain that increases with repetitive bending, standing, and lifting. The Veteran experienced functional loss/impairment due to pain with increased activity. The Veteran reported increased pain whenever he sneezed. There was evidence of pain on weight bearing. The Veteran had mild, intermittent radicular pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity. There was no evidence of ankylosis. 

Upon review of the foregoing evidence, the Board finds that an increased rating in excess of 40 percent for the Veteran's residuals of compression fracture of T-12 of the thoracolumbar spine is not warranted. The record evidence reflects that the Veteran demonstrates forward flexion of the thoracolumbar spine, albeit with additional functional impairment, that approximates to motion limited to 30 degrees or less, and there is no evidence of ankylosis of the entire thoracolumbar spine.  A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. A rating of 100 percent requires unfavorable ankylosis of the entire spine. The February and October 2016 VA thoracolumbar spine examinations did not 
reveal evidence of ankylosis of the entire thoracolumbar spine. 

Further, the maximum rating for limitation of motion of the thoracolumbar spine is 40 percent. However, whereas here, the Veteran is awarded the maximum rating assignable for limitation of motion (i.e., 40 percent under the General Rating Formula for the Spine), additional consideration of the provisions of DeLuca is not required. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Hence, a higher rating is not warranted under the governing criteria pertaining to limitation of thoracolumbar spine motion.

The Board has also considered whether it may be appropriate to rate the Veteran's residuals of compression fracture of T-12 of the thoracolumbar spine under other diagnostic codes, but finds that no higher ratings are warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for tinnitus is granted. 

Entitlement to a higher evaluation of residuals of a compression fracture of T-12 of the thoracolumbar spine, currently evaluated at 40 percent disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


